Bleckley, Justice.
1. The motion to dismiss the writ of error must fail. It was not the fault of'party or counsel that the bill of exceptions was not sooner certified and signed. The tender to the judge was in due time, and he certifies that the delay to sign was unavoidable. The statute gives fifteen days for filing in the clerk’s office from the date of the judge’s •certificate, and here the actual filing was within four days, so there was even more than needful diligence at this stage. The clerk’s duty then began as to preparing the transcript, .and had to be performed within ten days. Code, §4262. But it was only one day from the time of the filing until the return-day of this court. Nothing is more clear than that it was not incumbent upon anybody to have the case here on that day, and in point of fact it did not arrive until the term had progressed for some four weeks. What was to be done with it ? Section 4265 of the Code answers the *85question, by directing it to be docketed for the next succeeding term, and this was the course pursued.
2. The action was for the value of cotton alleged to have been delivered for transportation, and not shipped nor accounted for. The plaintiff recovered, and a motion for a new trial was made and overruled. The grounds of the motion are resolvable into the general complaint that the verdict was wrong under the evidence. It is urged that neither delivery to the railroad company was sufficiently made out, nor value proved, and that the verdict was excessive. The evidence is not conclusive. It pushes ' the mind into that great pit-fall called doubt, and there leaves it. The jury are the best doctors of doubt that we know •of, especially when their treatment has been revised with •approval by the presiding judge. This court has enough pressure in solving doubts of law, without extending its research into those of pure fact; and, moreover, it is not lawful to break up a verdict on a mere doubt as to the matters of fact.
Judgment affirmed.